                             Case 1:20-cv-00893-RLY-MJD Document 1 Filed 03/19/20 Page 1 of 4 PageID #: 1




                                                             UNITED STATES DISTRICT COURT
                                                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                                                        INDIANAPOLIS DIVISION


                              CODY BORUFF,

                                                           Plaintiff,

                                       vs.
                                                                                        Cause No. 1:20-cv-893
                              HOLIDAY NORTH, LLC and ADAM
                              McNEIL,


                                                          Defendants.


                                                                             COMPLAINT

                                             Comes now the Plaintiff, Cody Boruff (hereinafter “Boruff”), by his counsel, and for

                            his claim against the Defendants, Holiday North, LLC (hereinafter “Holiday”) and Adam

                            McNeil (hereinafter “McNeil”), alleges and says:

                                                                    A. Fair Labor Standards Action.

                                             1. Boruff brings this action against Holiday and McNeil pursuant to Section 16(b)

                            of the Fair Labor Standards Act (“FLSA”), 29 USC §216(b), for overtime pay violations.

                                             2. Boruff is a resident of the State of Indiana, and is domiciled in Galveston,

                            Howard County, Indiana.

                                             3. Holiday is an Indiana limited liability company having its principal place of

                            business in Howard County, Indiana. McNeil is the owner of Holiday, and the Chief

                            Operating Officer of that Defendant limited liability company, and thus individually liable

                            for FLSA violations.




THE LAW OFFICE OF
ROBERT J. HUNT, LLC
1905 South New Market St., Suite 220
Carmel, IN 46032
(317) 743-0614
Fax (317) 743-0615
                             Case 1:20-cv-00893-RLY-MJD Document 1 Filed 03/19/20 Page 2 of 4 PageID #: 2




                                       4.    Boruff was employed by Holiday from January of 2019 until on, or about

                            February 10, 2020, at which time he was terminated.

                                       5. During the period of Boruff’s employment with it, Holiday has failed and refused

                            to pay Boruff overtime compensation for all hours which Boruff worked in excess of forty

                            hours per week.

                                       6.    Holiday has intentionally and knowingly violated Boruff’s right to earned wages

                            through illegal practices regarding overtime compensation, including, but not limited to,

                            improperly classifying Boruff as an independent contractor.

                                       7. In Boruff’s case, Holiday has failed and refused to make a payment of accrued

                            wages, at the overtime rate required by federal and state law.

                                       8. Boruff brings this action as a result of his not being paid overtime compensation

                            required by law.

                                       9. This Court has jurisdiction over Boruff’s claims as his FLSA claims raise a

                            question of federal law, 29 USC §201, et seq.

                                       10.    This Court is the appropriate venue for this cause of action as Boruff resides in

                            Howard County, Indiana, and worked for Holiday in Howard County, Indiana.

                                       11.    Holiday is an “enterprise,” as that term is defined by the FLSA, covered by the

                            overtime and minimum wage provisions of the FLSA.

                                       12.     Holiday violated the FLSA’s minimum wage provisions when it did not

                            compensate Boruff for all hours worked over 40 in a work week, an overtime rate.

                                       13. Boruff seeks all available damages, including unpaid wages, unpaid overtime

                            compensation, liquidated damages, payment of reasonable attorney’s fees, costs and




THE LAW OFFICE OF
ROBERT J. HUNT, LLC
1905 South New Market St., Suite 220
Carmel, IN 46032
(317) 743-0614
Fax (317) 743-0615
                             Case 1:20-cv-00893-RLY-MJD Document 1 Filed 03/19/20 Page 3 of 4 PageID #: 3




                            expenses, and any and all other damages to which he may be entitled for Holiday’s

                            violations of the Fair Labor Standards Act.

                                                        B. Claim Under Indiana Wage Claim Act.

                                       14.   Boruff incorporates herein by reference paragraphs 2 through 13 above.

                                       15.   Because Boruff was terminated from his employment with Holiday, Boruff’s

                            wage claims are governed by the Indiana Wage Claim Act, I.C. 22-2- 9- et seq.

                                       16. Boruff has statutory wage claims arising under the Indiana Wage Claim Act,

                            I.C. 22-2-5-2.

                                       17.   Boruff’s undersigned counsel has received a written assignment from the

                            Indiana Department of Labor, authorizing his private prosecution the claim presented under

                            the Indiana Wage Claim Act.

                                       18.   By way of this Claim, Boruff is seeking all available damages, including all

                            unpaid wages, all underpaid wages, all available liquidated (treble damages), all attorney’s

                            fees, costs and expenses, plus any other damage to which Boruff may be entitled pursuant to

                            law. Pursuant to I.C. 22-2-5-2, Boruff is seeking payment of unpaid wages, underpaid

                            wages, plus all available damages, including, but not limited to, statutory damages due, plus

                            all attorney’s fees, costs and expenses.

                                       WHEREFORE, Plaintiff, Cody Boruff, requests that the Court enter judgment in his

                            favor and against Defendants, Holiday North LLC and Adam McNeil, and to issue all

                            available relief to him, including, but not limited to, the following:

                                       1. All damages available under the Fair Labor Standards Act, including all unpaid

                            minimum wages, all unpaid overtime wages, all liquidated damages and all penalties;




THE LAW OFFICE OF
ROBERT J. HUNT, LLC
1905 South New Market St., Suite 220
Carmel, IN 46032
(317) 743-0614
Fax (317) 743-0615
                             Case 1:20-cv-00893-RLY-MJD Document 1 Filed 03/19/20 Page 4 of 4 PageID #: 4




                                       2. All damages available under the Indiana Wage statutes, including all unpaid or

                            late paid wages, all liquidated damages and all penalties;

                                       3. All reasonable attorney’s fees and expenses;

                                       4. Costs;

                                       5. Pre-judgment interest, if applicable; and

                                       6. Any and all other relief just and proper in the premises.


                                                                   THE LAW OFFICE OF ROBERT J. HUNT, LLC

                                                                   By: /s/Robert F. Hunt
                                                                   Robert F. Hunt, Attorney No. 7889-84

                                                                   By: /s/Robert J. Hunt
                                                                   Robert J. Hunt, Attorney No. 30686-49

                                                                   ATTORNEYS FOR PLAINTIFF

                                                                   1905 South New Market Street, Suite 220
                                                                   Carmel, IN 46032
                                                                   (317) 743-0615
                                                                   (317) 743-0614 (fax)




THE LAW OFFICE OF
ROBERT J. HUNT, LLC
1905 South New Market St., Suite 220
Carmel, IN 46032
(317) 743-0614
Fax (317) 743-0615
